Citation Nr: 0600677	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.  The veteran died on June [redacted], 2001; the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision in 
which the RO denied a claim for service connection for the 
cause of the veteran's death and also denied entitlement to 
Dependents' Educational Assistance under Chapter 35, United 
States Code.  The appellant filed a Notice of Disagreement 
(NOD) in January 2002, and the RO issued a Statement of the 
Case (SOC) in June 2002.  The appellant perfected her appeal 
by filing a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in July 2002.

In June 2002, the RO granted the appellant's claim for 
Dependents' Educational Assistance.  As the Chapter 35 issue 
is no longer before the Board, the only issue remaining on 
appeal is limited to service connection for the cause of the 
veteran's death.

The Board remanded the claim to the RO for further 
development in October 2003. After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim, as reflected in the August 2005 
Supplemental SOC (SSOC), and returned these matters to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification actions necessary to fairly adjudicate 
the claim for service connection for the cause of the 
veteran's death have been accomplished.

2.  The veteran died on June [redacted], 2001.  The death certificate 
lists the immediate cause of death as intracerebral 
hemorrhage, due to or as a consequence of spontaneous rupture 
of a cerebral vessel.  The death certificate lists no other 
significant conditions that contributed to the veteran's 
death, and no autopsy was performed.

3.  At the time of the veteran's death, service connection 
was in effect service connection for the following 
disabilities: degenerative arthritis of the left and right 
knees, degenerative arthritis of the left and right hips, 
degenerative arthritis of the right ankle, degenerative 
arthritis of the cervical and lumbar spines with limitation 
of motion, degenerative arthritis of the left shoulder, and 
multiple sebaceous cysts over the entire upper body.

4.  The weight of competent medical evidence establishes that 
there was no medical relationship between service-connected 
disability and the veteran's death.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the 
appellant's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A ; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for cause of the veteran's death has been 
accomplished.

The RO's initial notice letter of August 2001, the rating 
decision in November 2001, the SOC in June 2002, the Appeals 
Management Center (AMC) letter in March 2004, and the SSOC in 
August 2005 notified the appellant and her representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal up to that 
point, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  
  
The RO's initial notice letter in November 2001 informed the 
appellant of the evidence required to substantiate a claim 
for service connection for cause of death, and asked the 
appellant to identify any medical providers or other entities 
potentially having relevant records.  The subsequent AMC 
letter of March 2004 advised the appellant of the evidence of 
record and the evidence still required to substantiate the 
claim, discussed the respective duties of VA and the 
appellant in obtaining specific types of evidence, and 
provided a point of contact for assistance developing the 
claim and the appeal.  The Board finds that these letters 
meet the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the November 2001 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and re-
adjudicated after notice was provided.  Here, the appellant's 
NOD was received in January 2002, and the RO issued an SOC in 
June 2002 that explained the evidence of record to date, the 
legal basis for the decision, and appellate procedures.  The 
AMC notice letter of March 2004 and SSOC of August 2005 
similarly updated the appellant in regard to evidence of 
record and evidence required.  The evidence shows that the 
appellant had the full benefit of VCAA notice requirements by 
the time of the RO's most recent adjudication in the SSOC of 
August 2005.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the cause of death 
claim currently before the Board.  As indicated below, the RO 
has obtained the veteran's complete service medical records 
(SMRs) and treatment records from those medical providers 
that were identified as having relevant records for 
development.  The Board remanded the claim in October 2003 in 
order to obtain the veteran's Social Security Administration 
(SSA) file, and the SSA file was duly obtained and reviewed 
prior to the readjudication of the claim in August 2005.  The 
appellant has not requested any hearing on appeal.  
Significantly, there is no indication of any additional, 
existing, pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim for service connection for cause 
of the veteran's death. 


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the veteran's death.  

The veteran died on June [redacted], 2001.  The death certificate 
lists the immediate cause of death as intracerebral 
hemorrhage, due to or as a consequence of spontaneous rupture 
of a cerebral vessel.  The death certificate lists no other 
significant conditions that contributed to the veteran's 
death, and no autopsy was performed.

During the veteran's lifetime, service connection was 
established for the following disabilities: degenerative 
arthritis of the left knee, including status post left knee 
replacement (30 percent disabling); degenerative arthritis of 
the right knee, including status post right knee replacement 
(30 percent disabling); degenerative arthritis of the right 
hip (0 percent disabling); degenerative arthritis of the left 
hip (0 percent disabling); degenerative arthritis of the 
right ankle (0 percent disabling); degenerative arthritis of 
the cervical spine with limitation of motion (20 percent 
disabling); degenerative arthritis of the lumbar spine with 
limitation of motion (10 percent disabling); degenerative 
arthritis of the left shoulder (10 percent disabling), and 
multiple sebaceous cysts over the entire upper body (10 
percent disabling).  The veteran's combined service-connected 
disability evaluation was 80 percent.  In addition, prior to 
the veteran's death, VA granted a total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU) effective January 1, 2000.

At the outset, the Board notes that the record does not 
suggest, and the appellant does not contend, that the 
veteran's conditions resulting in the veteran's death were 
directly related to the veteran's service.  As noted above, 
service was not established for, and the veteran's service 
medical records are silent in regard to, any cerebrovascular 
disorder.  The report of his November 1969 separation 
examination lists all systems, including the heart and the 
vascular system, as "normal" and records the veteran's 
current blood pressure as 130/86.  The appellant's self-
reported Report of Medical History in November 1969 cited a 
history of dizziness and fainting spells, which the examining 
physician endorsed as having existed prior to service (EPTS).  

Rather, in her June 2001 claim, and her January 2002 NOD, the 
appellant expressed her belief that the veteran's service-
connected arthritis caused hardening of the arteries, which 
in turn caused the seizures, which in turn caused the 
veteran's death.  In other words, the appellant contends that 
the veteran's death resulted from a service-connected 
disability.  

However, this claim turns on a medical matter-the medical 
relationship between the veteran's death and service-
connected disability; as such, the appellant simply is not 
competent to support her claim on the basis of her 
assertions, alone.  As a witness, the appellant certainly is 
competent to describe the visible progress of the veteran's 
health from the time of his military service to his death, 
and whatever else she observed during her own lifetime.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) ("a 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.").  However, it is the province 
of trained health care professionals to enter conclusions 
that require medical expertise, such as opinions as to 
diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  As the appellant is a layperson without the 
appropriate medical training or expertise, she is not 
competent to provide a probative (persuasive) opinion on any 
medical matter.  See Bostain v. West, 11 Vet. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The record reflects conflicting opinions on the question of a 
medical relationship between the veteran's death and service-
connected disability.  As noted below, private physicians 
B.G.B. and F.W.K. have provided opinions supporting an 
etiological connection between the veteran's service-
connected disabilities and the veteran's death, while VA 
physician W.L.B. has rendered an opinion against such a 
connection.
 
It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In a January 2002 letter, Dr. B.G.B. stated that it is more 
likely than not that the veteran's long-term arthritis had a 
significant impact in the development of his arthrosclerosis, 
which led to his intracerebral hemorrhage.  Dr. B.G.B. also 
stated that the inactivity secondary to the veteran's 
arthritis certainly led to a sedentary lifestyle that 
contributed to his cardiovascular risk.

Also in a January 2002 letter, Dr. F.W.K. stated that there 
is no direct 100 percent correlation between the veteran's 
arthritis and the cerebrovascular hemorrhage that caused his 
death, but there certainly is a correlation between the 
veteran's lifestyle, brought on by the arthritis, and the 
hemorrhage.  The examiner concluded that, therefore, it is 
more likely than not that the hemorrhage was the result of 
chronic modificational lifestyle (inability to move, obesity, 
and secondary hypertension) that ultimately led to 
atherosclerosis and cerebral hemorrhage.

In a contrary May 2002 opinion, VA physician W.L.B 
specifically rejected the theory that the veteran's arthritis 
caused obesity and hypertension, which in turn led to the 
rupture of an intracerebral blood vessel.  Dr. W.L.B. stated 
that, based on his complete review of the file, it was a 
"great leap of faith" to assert a connection between 
hypertension and service-connected arthritis.  Dr. W.L.B. 
particularly noted that the medical record shows that the 
veteran was obese and hypertensive in the early 1990s while 
he was still ambulatory.  Dr. W.L.B. also stated that 
arthritis and obesity are not causes of hypertension in and 
of themselves, but, rather, risk factors that allow for the 
identification of hypertension; there is no credible medical 
literature that incriminates arthritis, and particularly 
osteoarthritis, as a risk factor for hypertension.  Dr. 
W.L.B. further noted that hypertension may not have been the 
cause of the fatal intracerebral hemorrhage, and that in fact 
the cause of the hemorrhage was probably not known; at the 
veteran's age there are a number of illnesses, such as 
congophilic angiopathy, that are a more reasonable 
presumption than arthritis as a cause for the hemorrhage.  
Therefore, in Dr. W.L.B.'s opinion, there is no direct or 
even indirect connection between the veteran's arthritis and 
his demise from intracerebral hemorrhage.    

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

Based on the points of law above, the Board finds that the 
opinion of the VA physician against service connection is 
more persuasive than the contrary opinions of Drs. B.G.B. and 
F.W.K.  The Board particularly notes that the VA physician 
had access to the veteran's claims file, and that he cited 
specific items from the medical record in support of his 
opinion.  Conversely, the opinions of Drs. B.G.B. and F.W.K. 
are simple conclusory statements without supporting 
rationale.  The Board notes that, in assessing evidence such 
as medical opinions, the failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Under these circumstances, the Board concludes finds that 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


